Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach:
A method of assisting operation of a personal medical device configured to be carried by or secured to a user and that regulates delivery of fluid to the user, using a sensing arrangement capable of detecting physical movement by [[a]]the user, the method comprising:
detecting, by a control system associated with the personal medical device, a configuration procedure being performed by the user on the personal medical device to configure the personal medical device, the detecting in response to output of the sensing arrangement indicative of one or more gestures with respect to the personal medical device by the user; wherein the configuration procedure comprises a defined sequence of physical tasks for configuring the medial device for subsequent operation;
accessing, by the control system, a pre-defined sequence of user tasks forming the configuration procedure to configure the personal medical device;
determining, by the control system, a current task awaiting performance by the user in the pre-defined sequence of physical user tasks, the determining based at least in part on the one or more gestures by the user with respect to the personal medical device relative to a sequence of gestures corresponding to the pre-defined sequence of physical user tasks for the configuration procedure; and
providing, by the control system, a graphical user interface on a display on a client device comprising guidance information influenced byfor the current task to be performed by the user within the pre-defined sequence of user tasks forming the configuration procedure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694